Exhibit 10.1

September 2, 2011

HAND-DELIVERED

Mr. Rohan Palekar

Medivation, Inc.

201 Spear Street

3rd Floor

San Francisco, CA 94105

 

Re: Separation Agreement

Dear Rohan:

This letter sets forth the terms of the separation agreement (the “Agreement”)
between you and Medivation, Inc. (the “Company”) regarding your employment
transition.

1. Separation Date; Final Pay. As you were informed, your last day of employment
and your employment termination date shall be today, September 2, 2011 (the
“Separation Date”). As of the Separation Date, you will no longer be an officer
of the Company or hold the position of Chief Commercial Officer (or any other
employment position) with the Company. On or as soon as practicable following
the Separation Date, the Company will pay you all accrued salary earned by you
through the Separation Date, less standard payroll deductions and withholdings.
You are entitled to this payment by law and will receive it regardless of
whether you enter into this Agreement. As you know, due to your level in the
Company, you did not accrue Paid Time Off (PTO) and instead were permitted to
take time off, with pay, within your discretion; thus, no payment of PTO is
owed.

2. Severance Benefits. You and the Company understand that your termination of
employment qualifies as a “separation from service” for purposes of Treasury
Regulation Section 1.409A-1(h). Accordingly, if, on or within twenty-one
(21) days after the Separation Date, you sign, date and return this Agreement to
the Company, and you do not subsequently revoke it, the Company will provide you
the severance benefits (the “Severance Benefits”) set forth below. You and the
Company agree that the Severance Benefits will be the only severance benefits
that you will receive, and that the Severance Benefits will satisfy in full any
obligations that the Company may have to provide you with severance benefits
arising under the terms of your Severance Benefits Agreement dated February 9,
2009 between you and the Company (the “Severance Agreement”), or any other
agreements, policy or practice. The Severance Benefits shall consist of the
following:

(a) Severance Payment. Pursuant to Section 4(a)(i) of the Severance Agreement,
the Company will pay you cash severance in the amount of Six Hundred
Twenty-Seven Thousand, Nine Hundred Dollars ($627,900.00), which is equal to
eighteen (18) months of your final base pay (the “Severance Payment”). The
Severance Payment will be subject to applicable deductions and withholdings and
paid in a lump sum within ten (10) business days following the Effective Date of
this Agreement (as defined in Section 13(d)).



--------------------------------------------------------------------------------

September 2, 2011

Mr. Rohan Palekar

Page 2

 

(b) Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), and by the Company’s
current group health insurance policies, you will be eligible to continue your
group health insurance benefits after the Separation Date. Later, you may be
able to convert to an individual policy through the provider of the Company’s
health insurance, if you wish. You will be provided with a separate notice
describing your rights and obligations under COBRA laws on or after the
Separation Date. Pursuant to Section 4(a)(ii) of the Severance Agreement, if you
timely elect continued group health insurance coverage under COBRA, the Company
will pay the full amount of the COBRA premiums for you and your eligible
dependents (if any) for the “COBRA Payment Period” which is the first eighteen
(18) months of such coverage or until such earlier date as either (A) you and/or
your eligible dependents cease to be eligible for COBRA coverage or (B) you
become eligible for the group health plan coverage through a subsequent
employer. Following the COBRA Payment Period, you will be responsible for the
timely payment of the full amount of premiums required under COBRA for the
duration of the COBRA period (if any). Notwithstanding the foregoing, if the
Company determines, in its sole discretion, that it cannot pay the COBRA
premiums without a substantial risk of violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
instead shall provide you with taxable monthly payments in an amount equal to
the amount of the monthly COBRA premium that you would be required to pay to
continue coverage, including coverage for any covered dependents, which amount
shall be based on the premium amount for the first month of your COBRA coverage,
and such monthly payments shall be made through the COBRA Payment Period. You
shall provide prompt written notice to me or Monica Jenkins if you become
eligible for group health insurance coverage through a new employer during the
COBRA Payment Period.

3. Stock Options.

(a) No Additional Vesting. Your termination of employment qualifies as a
“Termination of Service” under the Company’s Amended and Restated 2004 Equity
Incentive Award Plan (the “Plan”). Thus, vesting of your outstanding stock
options or other equity awards (including but not limited to Restricted Stock
Unit awards) will cease as of the Separation Date, and all unvested awards will
terminate on the Separation Date. By way of example but not limitation, as of
the Separation Date, no options will be vested with respect to your stock
options granted on December 15, 2010 and these options will terminate in full,
and no Restricted Stock Units will be vested with respect to your Restricted
Stock Unit award dated December 10, 2010.

(b) Extension of Post-Termination Exercise Period for Vested Options. With
respect to your vested options, if you do not enter into this Agreement, you
must exercise such vested options within ninety (90) days after the Separation
Date or they will terminate, as



--------------------------------------------------------------------------------

September 2, 2011

Mr. Rohan Palekar

Page 3

 

provided under your stock option agreements and the Plan. However, if, on or
within twenty-one (21) days after the Separation Date, you sign, date and return
this Agreement to the Company, and you do not subsequently revoke it, then, as
an additional Severance Benefit, your vested options shall remain exercisable
until the earlier of either (i) thirty (30) days following the date of the first
public disclosure by the Company of top-line efficacy results from the ongoing
AFFIRM trial, whether such top-line efficacy results come from the pre-planned
interim analysis or from the final analysis in that trial (a “Triggering Public
Disclosure”), and (ii) June 30, 2012. For avoidance of confusion, a public
disclosure by the Company stating that the recommendation of the independent
data monitoring committee following its conduct of the pre-planned interim
analysis is that the AFFIRM trial should continue to the final analysis shall
not be deemed to be a Triggering Public Disclosure for purposes of the preceding
sentence, and in the event of such a recommendation, then the Triggering Public
Disclosure shall be the first public disclosure of top-line efficacy results
from the final analysis of the AFFIRM trial. Please note that to the extent any
of your vested options qualified as incentive stock options, then this
modification may result in such options ceasing to be incentive stock options
and instead becoming nonstatutory stock options. Accordingly, you should consult
your own personal tax advisors for further information regarding the tax
treatment of your vested option.

(c) Other. Except as expressly set forth in Section 3(b) above, your stock
options continue to be subject to the terms and conditions of your stock option
agreements and the Plan. You will not receive new stock option agreements
reflecting the changes described above. Notwithstanding the foregoing, nothing
in this Agreement (including Section 3(b)) prohibits the Company or a successor
organization (or its parent) from causing your vested options to earlier
terminate pursuant to the terms of the Plan or your stock option agreements in
connection with a Change of Control (as defined in the Plan) or other similar
corporate transaction where such vested options will terminate and not be
assumed or substituted by the successor or acquiring entity. In addition, should
you engage in behavior in violation of your continuing obligations to the
Company, including but not limited to your obligations under this Agreement or
under your Confidential Information and Invention Assignment Agreement, your
post-termination exercise period will immediately end and you will forfeit your
right to exercise your vested options.

4. No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation, severance, or benefits on or after the
Separation Date, with the exception of any vested benefits you may have under
the express terms of a written ERISA-qualified benefit plan (e.g., 401(k)
account). By way of example, you acknowledge that you have not earned and are
not owed any bonus, incentive compensation, commissions or equity.

5. Expense Reimbursement. You agree that, within thirty (30) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for such expenses pursuant to its regular business practice and policies.



--------------------------------------------------------------------------------

September 2, 2011

Mr. Rohan Palekar

Page 4

 

6. Return of Company Property. You agree to return to the Company, on the
Separation Date, all Company documents (and all copies thereof) and other
property of the Company in your possession or control, including, but not
limited to, Company files, notes, correspondence, memoranda, notebooks,
drawings, records, reports, lists, compilations of data, proposals, agreements,
drafts, minutes, studies, plans, forecasts, purchase orders, financial and
operational information, product and training information, research and
development information, clinical trial information, sales and marketing
information, personnel and compensation information, vendor information,
promotional literature and instructions, product specifications and
manufacturing information, computer-recorded information, electronic information
(including e-mail and correspondence), other tangible property and equipment
(including, but not limited to, computer equipment, PDAs, facsimile machines,
and cellular telephones), credit cards, entry cards, identification badges and
keys; and any materials of any kind that contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part). You agree that you will make a diligent search to locate any such
documents, property and information on the Separation Date. In addition, if you
have used any personally owned computer, server, or e-mail system to receive,
store, review, prepare or transmit any Company confidential or proprietary data,
materials or information, then you agree to provide the Company, within five
(5) business days after the Separation Date, with a computer-useable copy of all
such information and then permanently delete and expunge such Company
confidential or proprietary information from those systems without retaining any
reproductions (in whole or in part); and you agree to provide the Company access
to your system as requested to verify that the necessary copying and/or deletion
is done. Your timely compliance with this Section 6 is a precondition to your
receipt of the Severance Benefits.

7. Proprietary Information Obligations. You acknowledge and reaffirm your
continuing obligations to the Company under your Confidential Information and
Invention Assignment Agreement, a signed copy of which is attached hereto as
Exhibit A.

8. Filing and Disclosure of Agreement. You hereby acknowledge and agree that the
Company will be required, under the federal Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder, to file this
Agreement and/or a description of the terms set forth herein with the Securities
and Exchange Commission pursuant to its obligations as a reporting company, in
which case this Agreement and its terms will be publicly available.

9. Nondisparagement. You agree not to disparage the Company and its officers,
directors, employees, shareholders and agents, in any manner likely to be
harmful to them or their business, business reputations or personal reputations;
provided that you may respond accurately and fully to any question, inquiry or
request for information when required by legal process (e.g., a valid subpoena
or other similar compulsion of law) or as part of a government investigation.

10. No Voluntary Adverse Action; and Cooperation. You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any proposed or pending litigation, arbitration, administrative claim,
cause of action, or other formal proceeding of any



--------------------------------------------------------------------------------

September 2, 2011

Mr. Rohan Palekar

Page 5

 

kind brought against the Company, its parent or subsidiary entities, affiliates,
officers, directors, employees or agents, nor shall you induce or encourage any
person or entity to bring any such claims; provided that you may respond
accurately and fully to any question, inquiry or request for information when
required by legal process (e.g., a valid subpoena or other similar compulsion of
law) or as part of a government investigation. In addition, you agree to
cooperate fully with the Company in connection with its actual or contemplated
defense, prosecution, or investigation of any claims or demands by or against
third parties, or other matters arising from events, acts, or failures to act
that occurred during the period of your employment by the Company. Such
cooperation includes, without limitation, making yourself available to the
Company upon reasonable notice, without subpoena, to provide complete, truthful
and accurate information in witness interviews, depositions, and trial
testimony. The Company will reimburse you for reasonable out-of-pocket expenses
you incur in connection with any such cooperation (excluding forgone wages,
salary, or other compensation) and will make reasonable efforts to accommodate
your scheduling needs. In addition, you agree to execute all documents (if any)
necessary to carry out the terms of this Agreement.

11. Nonsolicitation of Employees, Contractors or Consultants. You agree, for one
(1) year after the Separation Date, not to solicit, induce, or attempt to
solicit or induce, any employees, independent contractors or consultants of the
Company to reduce or terminate his, her or its employment or other relationship
with the Company.

12. No Admissions. Nothing contained in this Agreement shall be construed as an
admission by you or the Company of any liability, obligation, wrongdoing or
violation of law.

13. Release of Claims.

(a) General Release. In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, including but not
limited to the Severance Benefits, and as required by the Severance Agreement,
you hereby generally and completely release the Company, its parent and
subsidiary entities, and its and their current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
insurers, affiliates, and assigns (collectively, the “Released Parties”) of and
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).

(b) Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(iii) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing (including, but not limited to,
any claims arising under or based on the Severance Agreement); (iv) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or



--------------------------------------------------------------------------------

September 2, 2011

Mr. Rohan Palekar

Page 6

 

other claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (the “ADEA”), the
California Labor Code (as amended), and the California Fair Employment and
Housing Act (as amended).

(c) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to your Indemnification
Agreement with the Company dated January 14, 2008 (a copy of which is attached
as Exhibit B), the charter, bylaws, or operating agreements of the Company, or
under applicable law; (ii) any rights or claims which are not waivable as a
matter of law; and (iii) any claims for breach of this Agreement. In addition,
nothing in this Agreement prevents you from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that you
acknowledge and agree that you are hereby waiving your right to any monetary
benefits in connection with any such claim, charge or proceeding. You hereby
represent and warrant that, other than the Excluded Claims, you are not aware of
any claims you have or might have against any of the Released Parties that are
not included in the Released Claims.

(d) ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you have under the ADEA, and that the consideration
given for the waiver and release you have given in this Agreement is in addition
to anything of value to which you were already entitled. You further acknowledge
that you have been advised, as required by the ADEA, that: (i) your waiver and
release does not apply to any rights or claims that arise after the date you
sign this Agreement; (ii) you should consult with an attorney prior to signing
this Agreement (although you may choose voluntarily not to do so); (iii) you
have twenty-one (21) days to consider this Agreement; (iv) you have seven
(7) days following the date you sign this Agreement to revoke this Agreement (in
a written revocation sent to me); and (v) this Agreement will not be effective
until the date upon which the revocation period has expired, which will be the
eighth day after you sign this Agreement provided that you do not revoke it (the
“Effective Date”).

(e) Section 1542 Waiver. In giving the releases set forth in this Agreement,
which include claims which may be unknown to you at present, you acknowledge
that you have read and understand Section 1542 of the California Civil Code
which reads as follows: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein, including but not limited to the release of unknown and
unsuspected claims granted in this Agreement.

14. Representations. You hereby represent that you have been paid all
compensation owed and for all time worked, you have received all the leave and
leave benefits and protections for which you are eligible pursuant to any
applicable law or Company policy, and you have not suffered any on-the-job
injury or illness for which you have not already filed a workers’ compensation
claim.



--------------------------------------------------------------------------------

September 2, 2011

Mr. Rohan Palekar

Page 7

 

15. Miscellaneous. This Agreement, including Exhibit A and Exhibit B,
constitutes the complete, final and exclusive embodiment of the entire agreement
between you and the Company with regard to its subject matter. It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein, and it supersedes any other such
promises, warranties or representations. This Agreement may not be modified or
amended except in a written agreement signed by both you and a duly authorized
officer of the Company. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, and their heirs, successors and
assigns. If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question shall be deemed
modified so as to be rendered enforceable in a manner consistent with the intent
of the parties, insofar as possible under applicable law. Any ambiguity in this
Agreement shall not be construed against either party as the drafter. Any waiver
of a breach of this Agreement, or rights hereunder, shall be in writing and
shall not be deemed to be a waiver of any successive breach or rights hereunder.
This Agreement shall be deemed to have been entered into, and shall be construed
and enforced, in accordance with the laws of the State of California without
regard to conflicts of law principles. This Agreement may be executed in
counterparts, each of which shall be deemed to be part of one original, and
facsimile signatures shall be equivalent to original signatures.

If this Agreement is acceptable to you, please sign below on or within
twenty-one (21) days of your receipt of this Agreement, and return it to me. If
you do not sign and return it to the Company within the aforementioned
timeframe, the Company’s offer to enter into this Agreement and provide the
Severance Benefits will expire.

We wish you the best in your future endeavors.

Sincerely,

MEDIVATION, INC. By:   /s/ C. Patrick Machado   C. Patrick Machado  
Chief Business Officer & Chief Financial Officer

Exhibit A – Confidential Information and Invention Assignment Agreement

Exhibit B – Indemnification Agreement

UNDERSTOOD AND AGREED:

 

/s/ Rohan Palekar

   September 21, 2011 Rohan Palekar    Date



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

INDEMNIFICATION AGREEMENT

 

B-1